Citation Nr: 1630110	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-20 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin condition to include rashes and sores, claimed as due to exposure to Agent Orange, anthrax, sarin gas, and unknown chemical and biological weapons.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to June 1970. 

These matters come before the Board of Veterans Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. The rating decision, in pertinent part, denied the Veteran's claim of entitlement to service connection for rashes and sores. 

The Veteran's Notice of Disagreement (NOD) was received in December 2008. A Statement of the Case (SOC) was issued in March 2010, and a substantive appeal was received in April 2010.  A Supplemental SOC (SSOC) was issued in December 2012 and March 2016.

In September 2015, a video conference hearing was held before the undersigned. A transcript of this hearing is associated with the Veteran's claim file. 

A November 2015 Board decision remanded the claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

A November 2015 Board decision remanded the case for procurement of outstanding treatment records, to specifically include records from private Dr. A.C., and a VA examination to determine whether the Veteran had a current skin disability that is related to service.  The Veteran was afforded a VA examination in March 2016.  The examiner reported that because the Veteran's private treatment records were not available for review, a determination of whether the Veteran's current skin condition was related to an in-service condition could not be made without resorting to mere speculation.  The record shows that in March 2016, after the Veteran's VA examination, private treatment records from Dr. A.C. were associated with the record.  

Notably, in a June 2011 private treatment note, Dr. A.C. indicates that the Veteran had lesions on his scalp.  See Private Treatment Records.  An October 2002 note indicates that the Veteran had right posterior thoracic area blistering lesions on erythematous base, approximately 5 to 6 centimeters.  Id.  The medical service provider indicated that the cause was probably shingles.  Thus, a remand for an addendum opinion to consider the Veteran's private treatment records is required.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should refer the claims file (to include both the VBMS and Virtual VA folder), and a copy of this Remand, to the same examiner who evaluated the Veteran for his skin disability in March 2016 or another appropriate VA physician with appropriate expertise if this examiner is unavailable.  

The VA physician should specifically take into account the Veteran's private treatment records that became associated with the claims file in March 2016.  Particular consideration should also be given to the October 2002 treatment note stating that the Veteran had right posterior thoracic area blistering lesions on erythematous base of approximately 5 to 6 centimeters as a result of probable shingles. 

Following a review of the record, the examiner should express an opinion as to the following:  

(a) What is the diagnosis(es) for the Veteran's skin disorder, if any?

(b) For each skin diagnosis the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the condition was manifested during service, or is caused by, or the result of any injury, illness, or incident that occurred during service to include exposure to Agent Orange?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated, and the examiner must explain why the opinion sought cannot be offered without resort to mere speculation.  

2. After completing the actions necessary to comply with the requests of this remand, readjudicate the claim of service connection for a rashes and sores, including as due to Agent Orange exposure, anthrax, sarin gas, and unknown chemical and biological weapons.  If the benefit sought remains denied, issue a Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative the requisite period of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






